EXHIBIT 99.1 PRESSRELEASE www.HelixESG.com Helix Energy Solutions Group, Inc. ·400 N. Sam Houston Parkway E., Suite 400·Houston, TX77060-3500· 281-618-0400·fax: 281-618-0505 For Immediate Release11-016 Date:October 24, 2011Contact:Stephen Powers Director, Finance & Investor Relations Helix Reports Third Quarter 2011 Results HOUSTON, TX – Helix Energy Solutions Group, Inc. (NYSE: HLX) reported net income of $46.0 million, or $0.43 per diluted share, for the third quarter of 2011 compared with net income of $26.2 million, or $0.25 per diluted share, for the same period in 2010, and net income of $41.3 million, or $0.39 per diluted share, in the second quarter of 2011.Net income for the nine months ended September 30, 2011 was $113.2 million, or $1.06 per diluted share, compared with a net loss of $77.3 million, or $(0.74) per diluted share, for the nine months ended September 30, 2010. Owen Kratz, President and Chief Executive Officer of Helix, stated, “Helix delivered another strong quarter as our Contracting Services segment continues to improve, with near full utilization of all three of our well intervention vessels and our two reeled pipelay vessels.In addition, utilization in our Robotics business continued to improve even as we added two new ROV units to the fleet.Our Oil and Gas business performed very well despite some production disruptions associated with pipeline issues and tropical storm activity.Helix generated healthy cash flow from operations during the quarter, and also paid down an additional $75 million of gross debt via the repurchase of a portion of our senior unsecured notes.I am pleased to announce that we are increasing our EBITDAX guidance for the remainder of 2011 given our current market visibility.” * Summary of Results (in thousands, except per share amounts and percentages, unaudited) Quarter Ended Nine Months Ended September 30 June 30 September 30 Revenues $ Gross Profit (Loss): Operating $ 34
